Case 1:16-cr-00515-NGG-LB Document 90 Filed 04/24/20 Page 1 of 1 PageID #: 4718


                                                                                       1301 Avenue of the Americas, 40th Floor
                                                                                                   New York, NY 10019-6022
                                                                                                           PHONE   212.999.5800
                                                                                                             FAX   212.999.5899
                                                                                                               www.wsgr.com




                                                April 24, 2020

 VIA CM/ECF

 The Honorable Nicholas G. Garaufis
 Senior United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:        United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

 Dear Judge Garaufis:

        This letter is submitted on behalf of the Victims in the above-referenced matter, and with
 the consent of the Government and the Defendant to request a three-day extension of the date on
 which the Government’s and the Victims’ Reply briefs are due, to Thursday, April 30, 2020.

        We thank the Court in advance for its courtesy in this regard.

                                                    Respectfully submitted,

                                                    WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation

                                                    s/ Morris J. Fodeman
                                                    Morris J. Fodeman
                                                    Michael S. Sommer


 cc: All Counsel of Record (via CM/ECF)




          AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                   SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
